Title: From John Adams to Samuel L. Knapp, 26 January 1826
From: Adams, John
To: Knapp, Samuel L.


				
					Sir.
					Montezillo Jany 26th 1826.
				
				I have too long neglected to acknowledge my thanks for your volume of Biography. I am well pleased with the general spirit of this work, and the style is agreeable. I am glad to see so many circumstances preserved of the history and character of several men, illustrious in their time; but you have omitted many names, once important at our Bar, and in our Courts of Justice. For example John Avering, once Attorney Genl for the province and a competitor for the favour of the public in the management of causes, with Read, Gridley, Trowbridge, Bollan, Paul Dudley & Shirley. You have omitted the two Auchmuty’s Father & Son—and Shirley himself who struggled at the bar of the County of Suffolk, several Years, and lived with his family, in this Town of Quincy in the house now with the sign of the Golden-ball—opposite the Meeting house. Here he buried two of his children in the Episcopal Church yard and here he lived until his Wife returned from England with his Commission as Governor of this Province.You have omitted Bollan who married Shirley’s Daughter, and who was afterwards Agent for this province. You have omitted Samuel Quincy, Josiah Quincy Junr. Nay, you have omitted Judge Paine and Chief Justice Dana.The latter as a Statesman, a member of Congress and a foreign Minister, and especially as chief Justice, was an able & faithful Servant to his Country—As a Lawyer he was equal to any man of his age; in no degree inferiour to his Successor in Office—Chief Justice Parsons. You have omitted Dexter and Pynchon of Salem—and Chipman of Marblehead, Worthington of Springfield, Hawley of Northampton—Putnam, of Worcester—White of Taunton, Daniel Leonard of Norton& William Brown of Salem—and Wyer & Bradbury of Falmouth & Farnham of Newbury-port—Lincoln of Worcester and Simeon & Caleb Strong of Hampshire. I hope you will continue your researches into the history of these characters and describe them as well as you have those already printed. I thank you Sir for the present of the Volume and am your Obliged friend / & humble Servt.
				
					J. A.
				
				
			